Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mandar A. Joshi on 03/21/2022.
Amend the claims as follows:
	Claim 27. A method of performing an optical mean corpuscular volume (MCV) analysis of red blood cells (RBCs) with an automated hematology analyzer, the method consisting of:
diluting a sample of whole blood with a hematology analysis reagent, wherein the hematology analysis reagent comprises: 
a non-phosphate organic buffer; 
		a sphering surfactant; and
		an osmolality adjustment component, 
wherein the hematology analysis reagent does not include a phosphate buffered reagent and wherein the hematology analysis reagent has sufficient optical clarity to facilitate optical analysis of the sample;

(c) providing instructions that, when executed by a processor, cause the hematology analyzer to perform steps (d) through (g):
(d) deliver the incubated sample from step (b) to a flow cell of the hematology analyzer;
(e) direct light from an excitation source towards the flow cell for exciting the incubated sample from step (d) as the sample traverses the flow cell;
(f) collect a plurality of light scatter signals from the excited sample; and
(g) analyze the plurality of light scatter signals collected in step (f) to determine the MCV of red blood cells in the sample.
Claim 40. The method according to claim 27, wherein the hematology analysis reagent is made by diluting a 15X concentrated solution to a 1X working solution.	
Claim 42. The method according to claim 41, wherein the hematology analysis reagent is made by diluting a 15X concentrated solution to a 1X working solution.
Claim 43. The method according to claim 41, wherein the hematology analysis reagent is made by diluting a 20X concentrated solution to a 1X working solution.

Reasons for Allowance
Claims 27-47 and 49 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claims 27-47 under pre-AIA  35 USC. 103(a) as being unpatentable over Oever in view of Chupp and Houwen and claim 49 under pre-AIA  35 
The instant claims recite a method to perform optical mean corpuscular volume (MCV) analysis of red blood cells (RBCs) with an automated hematology analyzer consisting the steps of diluting a sample of whole blood in a hematology analysis reagent wherein the reagent does not include a phosphate buffered reagent, incubating the diluted sample for a period ranging from 1 to 30 seconds, providing instructions that when executed by a processor causes the hematology analyzer to perform the MCV analysis. 
The prior art of record, Oever (US 2003/0025896), Chupp (US 5,656,499) and Houwen (US 6,225,124), do not render obvious the instantly recited method because the cited prior art teaches additional dilution steps in which the whole blood is first diluted with an analysis reagent that comprises a phosphate buffer.
Oever teaches methods to determine volume, hemoglobin concentration of mammalian red blood cells (RBCs) in a sample (abstract).  Oever teaches taking a sample of whole blood sample (volume of 36.1µl) is deposited into an RBC cup which contains 10,513 µl of a Diluent-Sheath reagent (reads on diluting an undiluted sample of whole blood in a hematology analysis reagent in step a), mixing the diluted sample with a reticulocyte reagent where it is mixed and reticulocytes are stained (reads on the incubating step b), transporting the diluted sample to a sheathed optical flow cells for detection (reads on step d).  Oever teaches the cell stream passes through the flow cell, essentially one cell at a time and a beam of light, perpendicular to the flow axis 
Oever does not teach the hematology analysis reagent to comprise a non-phosphate organic buffer and an osmolality adjusting agent, does not teach the time of incubation and does not teach that its methods comprise providing instructions when executed by a processor cause the hematology analyzer to perform steps d-g.
Chupp teaches its hematology analyzer comprises an automated cell analysis system that comprises an analyzer module 64 that aspirates samples, diluents and reagents, dilutes samples measures and collects data, transmits measured data to the data station module, and the analyzer module includes its own optical detectors, electronics, integrated and fully automated sample processor (col. 11 lines 32-45, Fig. 1). Chupp teaches an incubation time of 10 to 60 seconds is all that is necessary (col. 19 lines 15-20). Chupp teaches performing RBC cell analysis including measuring MCV of the RBCs using the automated methods controlled by software and discloses the 
Oever and Chupp do not teach the diluent/sheath reagent which is used in the first dilution of the whole blood sample to comprise a non-phosphate organic buffer. 
Houwen teaches methods for computing MCV of red blood cells in a blood sample using automated hematologic analyzers (abstract, col. 1 lines 12-27).  Houwen teaches diluting the blood sample in a reagent comprising buffers selected from borate buffers, tris buffers, imidazole buffers (col. 4 lines 23-30), the reagent has a pH between 
However, the instant claims recite a method to perform the MCV analysis on RBCs with the transitional phrase “consisting of” which precludes additional method steps (additional dilution steps).  Chupp discloses two dilution steps in which the whole blood is first diluted with an analysis reagent comprising a phosphate buffer, and this diluted sample is again diluted with a multi-purpose reagent that comprises a non-phosphate buffer.  Applicants also discovered unexpected effects that a hematology analysis reagent which does not include a phosphate buffered reagent, but only includes non-phosphate buffers enhances the solubility of other components of the reagent (see [0023] on page 8 of instant specification, see page 12 of remarks in appeal brief filed 02/11/2022).  Therefore, the instant method is rendered non-obvious over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657